DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a first charge retention element” in claims 21-35, 38 and 40-47
“a second charge retention element” in claims 29-31

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
		
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 38, 39, 41-45 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugawa et al. (US 2015/0029375 A1).[claim 21]
Regarding claim 1, Sugawa discloses a light detecting device (Figure 5), comprising a pixel (Figure 5, P), the pixel comprising: a first photoelectric conversion element (Figure 5, 11; Paragraphs 0025, 0050); a first charge retention element electrically coupled to the first photoelectric conversion element (Figure 5, 13; Paragraphs 0024, 0050); a first transistor, a gate of the first transistor being electrically coupled to the first charge retention element (Figure 5, 14; Paragraphs 0026, 0049); a second transistor, one of a source or a drain of the second transistor being electrically coupled to one of a source or a drain of the first transistor (Figure 5, 10a; Paragraphs 0049-0050); and a third transistor, one of a source or a drain of the third transistor being electrically coupled to the one of the source or the drain of the first transistor and being electrically coupled to the one of the source or the drain of the second transistor (Figure 5, 10b; Paragraphs 0049-0050), wherein the first transistor and the third transistor have a same channel type (Figure 5; note transistors are shown as being the same type).[claim 22]
Regarding claim 2, Sugawa discloses the light detecting device according to claim 21, wherein the first photoelectric conversion element is configured to generate and accumulate signal charge by receiving light having entered the pixel and photoelectrically converting the light (Figure 5, 11; Paragraphs 0025, 0050; photodiode).[claim 23]
Regarding claim 23, Sugawa discloses the light detecting device according to claim 21, wherein the first retention element is configured to retain a signal charge generated by the first photoelectric conversion element (Figure 5, 13; Paragraphs 0013, 0050; floating diffusion retains charges transferred by photodiode 11).[claim 24]
Regarding claim 24, Sugawa discloses the light detecting device according to claim 21, wherein the first transistor is configured to output a signal charge in the first charge retention element as a pixel signal when the pixel is selected by the second transistor (Figure 5, 14 and 10a; Paragraphs 0049-0050; outputting signal amplified by amplifier transistor 14 via selection transistor 10a).[claim 25]
Regarding claim 24, Sugawa discloses the light detecting device according to claim 21, wherein the second transistor is configured to control selecting of the pixel (Figure 5, 10a; Paragraphs 0049-0050; selection transistor).[claim 26]
Regarding claim 26, Sugawa discloses the light detecting device according to claim 21, wherein the third transistor is configured to control a voltage of an output end of the first transistor (Figure 5; note that by selectively connecting line 6b and associated circuits to the output end of the first transistor, the voltage of the note will be changed; since the claim as written does not define how the voltage is controlled the transistor of Sugawa is considered to read on the claim as written).[claim 38]
Regarding claim 38, Sugawa discloses the light detecting device according to claim 21, wherein the pixel further comprises a fourth transistor, one of a source or a drain of the fourth transistor being electrically coupled to the first photoelectric conversion element and the other of the source or the drain of the fourth transistor being electrically coupled to the first charge 5Preliminary Amendment retention element (Figure 5, 12; Paragraphs 0024, 0050; transfer transistor).[claim 39]
Regarding claim 39, Sugawa discloses the light detecting device according to claim 21, wherein the first charge retention element is a floating diffusion (Figure 5, 13; Paragraphs 0024, 0050; floating diffusion).[claim 41]
Regarding claim 41, Sugawa discloses the light detecting device according to claim 21, wherein a negative bias is used as an off-state voltage of the third transistor (Figure 5, 10b; note that an NMOS transistor is shown, as a negative bias would be below the threshold voltage, the transistor would be off when a negative bias is applied; additionally see the rejection of claims 44 and 45 below and note that the negative bias limitation similarly does not impart any structural differences to claim 41).[claim 42]
Regarding claim 42, Sugawa discloses the light detecting device according to claim 21, wherein the third transistor is controlled to be invariably in an off-state while the second transistor is in an on-state (Figures 5 and 6; note SS and NS are never on at the same time).[claim 43]
Regarding claim 43, Sugawa discloses the light detecting device according to claim 21, wherein the third transistor is switched off before the second transistor is switched on (Figures 5 and 6; note SS being turned off prior to NS being turned on).[claims 44 and 45]
Claims 44 and 45 recite various driving states/timings for the light detecting device, but as discussed above do not provide any structural components which would carry out the claimed driving states/timings.  It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).
Therefore, since there are no structural differences described in claims 44 and 45, Sugawa would meet the claim requirements by disclosing an identical structure to that claimed.[claim 47]
Regarding claim 47, see the rejection of claim 1 above and note that Sugawa discloses an electronic device comprising a light detecting device as claimed (Figures 4 and 5).

Claim(s) 46 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sohn (US 2002/0085105).
[claim 46]
Regarding claim 46, Sohn discloses a method of driving a light detecting device comprising a pixel (Figure 4), the pixel 6Preliminary Amendment comprising a first photoelectric conversion element (Figure 4, Item 102; Paragraph 0031; photodiode), a first charge retention element (Figure 4, node between 102 and gate of transistor 106), a first transistor (Figure 4, Item 106), a second transistor (Figure 4, Item 108), and a third transistor (Figure 4, Item 124), the method comprising: the first photoelectric conversion element generating and accumulating signal charge by receiving light having entered the pixel and photoelectrically converting the light (Paragraphs 0031-0032; exposing photodiode 102 to light after reset); the first charge retention element retaining the signal charge generated by the first photoelectric conversion element (Figure 4; as charges are generated in the photodiode 102, the node between 102 and 106 will retain signal charges); the first transistor outputting the signal charge in the first charge retention element as a pixel signal when the pixel is selected by the second transistor (Figure 4; when turned on by select line 62, pixel signal amplified by sense transistor 106); the second transistor controlling selecting of the pixel (Figure 4 row select transistor 108); and the third transistor controlling a voltage of an output end of the first transistor (Figure 1, Item 124; Paragraphs 0032-0034, 0036-0038; adjusting the output pixel voltage as shown in Figures 5A and 5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa et al. (US 2015/0029375 A1) in view of Official Notice.[claim 29]
Regarding claim 29, Sugawa discloses the light detecting device according to claim 21, wherein: the pixel further comprises: a second photoelectric conversion element which photoelectrically converts light of a second wavelength different from the first wavelength (Figures 4 and 5, P; photodiode of a second pixel unit 31); a second charge retention element electrically coupled to the second photoelectric conversion element (Figure 5, 13; floating diffusion of a second pixel unit); a fourth transistor, a gate of the fourth transistor being electrically coupled to the second charge retention element (Figure 5, 14; amplifier transistor of a second pixel unit); and a fifth transistor, one of a source or a drain of the fifth transistor being electrically coupled to one of a source or a drain of the fourth transistor (Figure 5, 10a; first selection transistor of a second pixel unit).  However, Sugawa does not explicitly disclose that the first photoelectric conversion unit converts light of a first wavelength and the second photoelectric conversion unit converts light of a second wavelength different from the first wavelength.
Official Notice is taken that it is well known in the art to provide pixels of different colors such as R, G and B pixels to allow for full color images to be captured in a light detecting device.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a first pixel and a second pixel in the device of Sugawa which capture different wavelengths such as R, G or B so that full color images may be produced by the device of Sugawa.[claim 30]
Regarding claim 30, see the rejection of claim 29 and further note that Sugawa teaches light detecting device according to claim 29, wherein the pixel further comprises a third photoelectric conversion element which is electrically coupled to the second charge retention element (Figure 5, different P of second pixel unit).  Further note that it would have been obvious to photoelectrically converts light of a third wavelength different from the first wavelength and the second wavelength as discussed in the rejection of claim 29 so that a full color image could be captured.[claim 31]
Regarding claim 31, Sugawa further discloses wherein the pixel further comprises a sixth transistor, one of a source or a drain of the sixth transistor being 4Preliminary Amendment electrically coupled to the one of the source or the drain of the fourth transistor and being electrically coupled to the one of the source or the drain of the fifth transistor (Figure 5, 10b; second selection transistor of second pixel unit).
[claim 32]
Regarding claim 32, Sakai discloses a photoelectric conversion unit, but does not explicitly disclose that the photoelectric conversion unit is formed with a structure having a photoelectric conversion film interposed between upper and lower electrodes. 
Official Notice is taken that photoelectric conversion units formed with a structure having a photoelectric conversion film interposed between upper and lower electrodes are well known in the art and their photoelectric conversion functions are well understood.  Furthermore, one of ordinary skill in the art could have substituted photoelectric conversion units having a photoelectric conversion film interposed between upper and lower electrodes in place of the photoelectric conversion units disclosed by Sakai with a reasonable expectation of success and predictable results since both structures would perform the same function of photoelectric conversion of incident light. Therefore, the use of photoelectric conversion units formed with a structure having a photoelectric conversion film interposed between upper and lower electrodes would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.[claim 33]
Regarding claim 33, Sugawa discloses a photodiode (Figure 5, 11), but does not explicitly disclose that the photodiode is formed by a PN junction in a semiconductor substrate.  
Official Notice is taken that the use of PN junction photodiodes is well known in the art and their functions for photoelectric conversion are well understood.  Furthermore, one of ordinary skill in the art could have substituted photoelectric conversion units having a PN junction in place of the photoelectric conversion units disclosed by Sakai with a reasonable expectation of success and predictable results since both structures would perform the same function of photoelectric conversion of incident light. Therefore, the use of photoelectric conversion units formed with a PN junction photodiode would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.[claims 34 and 35]
Regarding claims 34 and 35, see the rejection of claim 33 above.  Official Notice is further taken that when light strikes a PN junction photodiode, an electron-hole pair is formed and a signal charge is generated.  Therefore, the use of a PN junction photodiode is believed to read on the claim requirements of claims 34 and 35.  Note that claims 34 and 35 do not specify the particular manner in which the electrons/holes are used to generate a signal charge or the particular flow of electrons/holes in the imaging device circuit.[claim 36]
Regarding claim 36, Sugawa discloses a first charge retention unit includes a floating diffusion (Figure 5, 13; Paragraphs 0024, 0050; floating diffusion).  Official Notice is taken that it is well known in the art to form a floating diffusion formed by a diffusion layer of a second conductivity type (e.g. p-type or n-type), the diffusion layer being formed in a semiconductor substrate of a first conductivity type (e.g. n-type or p-type).  
Furthermore, one of ordinary skill in the art could have substituted floating diffusion units having the claimed structure in place of the photoelectric conversion units disclosed by Sakai with a reasonable expectation of success and predictable results since both structures would perform the same function of holding charge. Therefore, the use of floating diffusion regions as claimed would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Claim 36 further recites a reset voltage for resetting a voltage of the first charge retention unit is a voltage equal to a potential of the first conductivity type. However, as described above, this limitation does not impart any structure on the claimed solid-state imaging device.  Therefore, Sakai is believed to read on the claim by disclosing an identical structure to that claimed.[claim 37]
Regarding claim 37, see the rejection of claim 36 above.[claim 40]
Regarding claim 40, Sugawa discloses a third transistor  (Figure 5, 10b), but does not explicitly disclose a deep-depletion transistor.  
Official Notice is taken that transistors may be designed to operate in depletion mode and enhancement mode and the properties of each mode are well known in the art.  Furthermore, one of ordinary skill in the art could have substituted a deep-depletion mode transistor for the third transistors of Sugawa will a reasonable expectation of success and predictable results since depletion-mode transistors may be made to turn off and on by applying the appropriate control signals and would function to serve the same purposes as the third transistors of Sugawa (i.e. turning off and on as needed to transfer signals).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 26-28, 32 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13 and 21 of U.S. Patent No. 10,462,398 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 21]
21. (New) A light detecting device, comprising 

a pixel, the pixel comprising: 

a first photoelectric conversion element; 

a first charge retention element electrically coupled to the first photoelectric conversion element; 





a first transistor, a gate of the first transistor being electrically coupled to the first charge retention element; 

a second transistor, one of a source or a drain of the second transistor being electrically coupled to one of a source or a drain of the first transistor; 

and a third transistor, one of a source or a drain of the third transistor being electrically coupled to the one of the source or the drain of the first transistor and being electrically coupled to the one of the source or the drain of the second transistor, 


wherein the first transistor and the third transistor have a same channel type.
1. An imaging device comprising: 

a pixel including: 

a first photoelectric conversion unit; 

a floating diffusion coupled to the first photoelectric conversion unit; 


a first transistor, one of a source or a drain of the first transistor being coupled to the floating diffusion; 

a second transistor, a gate of the second transistor being coupled to the floating diffusion;


 a third transistor, one of a source or a drain of the third transistor being coupled to one of a source or a drain of the second transistor; 

and a fourth transistor, one of a source or a drain of the fourth transistor being coupled to a node between the second transistor and the third transistor, wherein the other of the source or the drain of the first transistor and the other of the source or the drain of the fourth transistor are configured to have a same potential, 

wherein the second transistor and the fourth transistor have a same channel type.


	Claim 1 of ‘398 anticipates claim 21 of the present application, thus the claims are not patentably distinct.  Note that “first”, “second”, “third” and “fourth” transistor are considered to be simply names of various transistors and do not impart any structure by virtue of the number assigned to each transistor.  Therefore, while the transistor names do not align between the claims (i.e. the second transistor of ‘398 is equivalent to the first transistor of the present application), the difference in transistor naming is not considered material to the scope of the claims.[claim 22]
Regarding claim 22, see claim 2 of ‘398.[claim 26]
	Regarding claim 26, while not explicitly claimed, it is believed that the fourth transistor is configured to control a voltage of an output end of the second transistor on the basis of its configuration, thus the features of claim 26 are considered inherent to the structure of claim 1 of ‘398.[claims 27]
	Regarding claim 27, see claim 1 of ‘398 (“wherein the other of the source or the drain of the first transistor and the other of the source or the drain of the fourth transistor are configured to have a same potential”).[claim 28]
	Regarding clam 28, see claim 13 of ‘398.[claim 32]
Regarding claim 32, see claim 3 of ‘398.[claim 47]
	Regarding claim 47, see the rejection of claim 21 above and note that claim 24 of ‘398 would anticipate claim 47 for similar reasons as discussed therein.

Subject Matter Not Taught by the Prior Art
Claims 27 and 28 contain subject matter not taught by the prior art, but cannot be considered allowable until the above double patenting rejections are overcome.[claim 27 and 28]
Regarding claims 27 and 28, while Sugawa teaches a third transistor having the claimed arrangement as defined in claim 21, the third transistor of Sugawa is not configured such that a voltage of the other of the source or the drain of the first transistor is configured to be equal to a voltage of the other of the source or the drain of the third transistor as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698